Citation Nr: 1136648	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  08-29 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for total abdominal hysterectomy and bilateral salpingo oophorectomy, to include as secondary to a service-connected disability.

2.  Entitlement to a total disability rating for compensation on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to August 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction of the appeal rests with the RO in St. Petersburg, Florida, which certified the Veteran's appeal to the Board.  The Veteran testified at an April 2011 hearing by the undersigned held sitting at the RO.  A transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

The claims file shows a significant amount of gynecologic abnormalities in service, to include treatment for pelvic inflammatory disease (PIV) beginning in 1985 and cold knife conization for cervical intraepithelial neoplasia (CIN), level III, in 1994.  Service connection for postoperative pelvic inflammatory disease (PID) with pelvic adhesions was granted by a June 2004 rating decision.  

In September 2006, the Veteran underwent a total abdominal hysterectomy and bilateral salpingo oophorectomy for leiomyoma, which she asserts is causally related to her service-connected postoperative PID.  The Veteran filed her claim for service connection for that disorder in October 2006.  However, the claims file does not contain a medical opinion as to whether her hysterectomy is related to her military service or a service-connected disability, to include whether the need for her hysterectomy was related to her service-connected postoperative PID, or to the 1994 cold knife conization for cervical intraepithelial neoplasia (CIN), level III.  Especially considering the Veteran's significant and continuous history of gynecologic problems in service and in the postservice period, the criteria for obtaining a VA examination to determine a medical nexus have been met.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Veteran also indicated, during her April 2011 Board hearing, that she had continued to receive treatment at the women's clinic at the Birmingham VA Medical Center.  Review of the claims file reveals that the most recent records from that facility associated with the claims file are dated in January 2007.  On remand, records generated since that time must be obtained.

Finally, a TDIU claim is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In November 2006, the Veteran submitted a statement from her office manager indicating that since her September 2006 hysterectomy, she "has not been able to work the required amount of hours she had worked prior to the surgery or complete all the tasks required by her position as the Corporate Safety Director.  [The Veteran] is aware that if she is not able to return to the full capacity of her job position she will be terminated or if available, offered a position with less responsibility and lower rate of pay."

As such, the question of a TDIU is raised by the record, and it is appropriate for the Board to address this matter.  However, the record does not contain an opinion as to whether the Veteran's service-connected disabilities alone, and not in conjunction with her nonservice-connected disabilities, make her unemployable for VA purposes.  Such an opinion must be obtained.

Accordingly, the appeal is REMANDED for the following actions:

1.  Provide notice to the Veteran of the criteria for substantiating her claim for service connection on a secondary basis, to include as set forth in 38 C.F.R. § 3.310 (2011).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

2.  Forward the Veteran's claims file to a VA examiner with appropriate expertise in gynecological disorders.  Make the claims folder available to the examiner, and ask that he or she review the claims file in its entirety in conjunction with the examination.  After review of the claims file, the examiner should offer an opinion as to whether the Veteran's September 2006 total abdominal hysterectomy and bilateral salpingo oophorectomy for leiomyoma is at least as likely as not (50 percent probability or greater) related directly to her military service, or is causally related to her service-connected postoperative pelvic inflammatory disease with pelvic adhesions or to the 1994 cold knife conization for cervical intraepithelial neoplasia (CIN), level III.  

Advise the examiner that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and at least as likely support the contended causal relationship; less likely weighs against the claim.

A complete rationale for any opinion expressed must be provided, citing to claims file documents as appropriate.

3.  Schedule the Veteran for an examination to determine whether her service-connected disabilities result in unemployability.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner.  Following a review of the service and postservice medical records, the VA examiner must state whether the Veteran is unable to obtain or retain gainful employment due solely to her service-connected disabilities, consistent with her education and occupational experience, irrespective of age and any nonservice-connected disabilities.  The opinion must be based on the review of the claims file, to include the multiple VA examination reports of record.  A complete rationale must be provided for any opinions expressed. 

4.  Notify the Veteran of the responsibility to report for any scheduled examination, and to cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  If the Veteran does not report for the aforementioned examination, obtain documentation showing that notice scheduling the examination was sent to the last known address of record, and indicate whether any notice that was sent was returned as undeliverable.

5.  After undertaking the development above, readjudicate the Veteran's claim.  If any benefits sought on appeal remain denied, provide a Supplemental Statement of the Case to the Veteran and her representative, and an appropriate period of time in which to respond.  Thereafter, return the appeal to the Board for appellate review.

No action is required by the Veteran until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


